United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Yoram Meriaz et al.		:
Patent No. 8,588,214				:
Issue Date: November 19, 2013		:		Decision on Petitions
Application No. 12/708,203			:		
Filing Date: February 18, 2010		:
Attorney Docket No. 056262/385346		:


This is a decision on the renewed petition under 37 C.F.R. § 1.378(b) filed January 18, 2022.  This is also a decision on the petition to expedite under 37 C.F.R. § 1.182 filed January 18, 2022, which requests expedited consideration of the renewed petition.

The petition under 37 C.F.R. § 1.378(b) is granted.

The petition under 37 C.F.R. § 1.182 is granted.

The 3.5 year maintenance fee was not timely paid on or before November 20, 2017.  As a result, the patent expired on November 20, 2017.  A petition under 37 C.F.R. § 1.378(b) was filed on June 21, 2021.  The Office issued a decision dismissing the petition on December 30, 2021.  The decision requests additional information concerning the initial expiration of the patent and the delay in the filing of the petition.  The renewed petition and the requested information were filed on January 18, 2022.

The requirements set forth in 37 C.F.R. § 1.378(b) have been satisfied, and the 3.5 year maintenance fee is accepted and the patent is hereby reinstated as of the mail date of this decision.  

The Office notes the 7.5 year maintenance fee was filed with the prior petition on June 21, 2021.  Therefore, the next maintenance fee due for the patent will be the 11.5 year maintenance fee.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions